Name: Commission Regulation (EC) No 2325/96 of 4 December 1996 amending Regulations (EC) No 1598/95 and (EC) No 1600/95 as a result of an amendment to the combined nomenclature for certain milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  EU finance;  tariff policy
 Date Published: nan

 Avis juridique important|31996R2325Commission Regulation (EC) No 2325/96 of 4 December 1996 amending Regulations (EC) No 1598/95 and (EC) No 1600/95 as a result of an amendment to the combined nomenclature for certain milk products Official Journal L 316 , 05/12/1996 P. 0011 - 0012COMMISSION REGULATION (EC) No 2325/96 of 4 December 1996 amending Regulations (EC) No 1598/95 and (EC) No 1600/95 as a result of an amendment to the combined nomenclature for certain milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Articles 13 (3), 15 (4) and 16 (1) and (4) thereof,Whereas Commission Regulation (EC) No 1734/96 of 9 September 1996, amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), provides for amendments in respect of certain milk products with effect from 1 January 1997;Whereas, therefore, the following Regulations which are affected by the amendments to the CN code subheadings mentioned should be amended:- Commission Regulation (EC) No 1598/95 of 30 June 1995 laying down detailed rules for the application of the arrangements for additional import duties in the milk and milk products sector (4), as last amended by Regulation (EC) No 1756/96 (5),- Commission Regulation (EC) No 1600/95 of 30 June 1995 laying detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products (6), as last amended by Regulation (EC) No 1170/96 (7);Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EC) No 1598/95 is hereby amended as follows:- CN codes 0406 90 07, 0406 90 08 and 0406 90 09 are replaced by CN codes 0406 90 13, 0406 90 15 and 0406 90 17 respectively,- CN codes 0406 90 12, 0406 90 14 and 0406 90 16 and the information relating to them are deleted.Article 2 Regulation (EC) No 1600/95 is hereby amended as follows:- in Annex II:- in order number 40, CN codes 0406 90 07 and 0406 90 12 are replaced by CN code 0406 90 13,- in order number 41, CN codes 0406 90 08 and 0406 90 14 are replaced by CN code 0406 90 15,- in order number 47, CN codes 0406 90 09 and 0406 90 16 are replaced by CN code 0406 90 17;- in Annex IV, order number 4, CN codes ex 0406 90 07, ex 0406 90 08 and ex 0406 90 09 are replaced by CN codes ex 0406 90 13, ex 0406 90 15 and ex 0406 90 17 respectively,- in Annex VI, point B, CN codes ex 0406 90 07, ex 0406 90 08 and ex 0406 90 09 are replaced by CN codes ex 0406 90 13, ex 0406 90 15 and ex 0406 90 17 respectively,- in Annex VII, in the part of the table referring to Switzerland, CN codes ex 0406 90 07, ex 0406 90 08 and ex 0406 90 09 are replaced by CN codes ex 0406 90 13, ex 0406 90 15 and ex 0406 90 17 respectively.Article 3 This Regulation shall enter into force on 1 January 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 13.(2) OJ No L 206, 16. 8. 1996, p. 21.(3) OJ No L 238, 19. 9. 1996, p. 1.(4) OJ No L 151, 1. 7. 1995, p. 1.(5) OJ No L 230, 11. 9. 1996, p. 6.(6) OJ No L 151, 1. 7. 1995, p. 12.(7) OJ No L 155, 28. 6. 1996, p. 10.